DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   04/27/2022. 
Claims 1-20 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As noted in the argument, during the interview the Examiner indicated that further search and consideration would be required. As a result, new art was found that has been applied in the following rejection. Please see the new mapping for further detail.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (U.S. Patent No. 9824689), hereinafter Shapiro, in view of Shrivastav et al. (U.S. PG Pub No. 2018/0268718), hereinafter Shrivastav, and further in view of Chen et al. (U.S. PG Pub No. 2012/0158211), hereinafter Chen.

Regarding claims 1, 8, and 15, Shapiro teaches
(claim 1) A system for automated communication with an aircraft, the system comprising (a voice-operable avionic system, i.e. automated communication with an aircraft (3:5-19)):
(claim 1) a processor (the speech recognition processor may be implemented as a computing device which includes processors (3:50-61)); and
(claim 1) memory, the memory storing instructions for executing a method (a computer-readable storage medium, i.e. memory, that includes stored computer code used to program a computer to perform a function, i.e. storing instructions for executing a method (9:16-29)), the method comprising:
(claim 8) A method for automated communication with an aircraft (the inventive concepts are directed to a method (1:39-40)), comprising:
(claim 15) An aircraft (a voice-operable avionic system of an aircraft (3:5-31)), comprising:
(claim 15) a processor (the speech recognition processor may be implemented as a computing device which includes processors (3:50-61)); and
(claim 15) memory, the memory storing instructions for executing a method (a computer-readable storage medium, i.e. memory, that includes stored computer code used to program a computer to perform a function, i.e. storing instructions for executing a method (9:16-29)), the method comprising:

receiving audio communication input from an air traffic controller (ATC) (the speech recognition processor may be configured to listen for instructions, i.e. receiving audio communication input, from air traffic controllers addressed to the aircraft’s tail number (7:61-67));
detecting a tail number associated with an aircraft in the ... input (the recognition processor may be configured to listen for instructions, i.e. detecting...in the input, from air traffic controllers addressed to the aircraft’s tail number, i.e. a tail number associated with an aircraft (7:61-67));
parsing the ... input when the tail number is associated with the aircraft (the system may be configured to accept multiple voice commands in a single utterance, i.e. input, where each command is recognized and presented to the user as separate from the other commands, i.e. parsing, when the instructions are from air traffic controllers addressed to the aircraft’s tail number, i.e. when the tail number is associated with the aircraft (7:18-54,61-67));
generating one or more data structures from the parsed input, the one or more data structures comprising command data for controlling the aircraft (when a command is received, the command is identified as a macro command, and each macro command may be split into several sub-commands, i.e. generating one or more data structures from the parsed input, where the sub-commands are executed and can include commands regarding changing heading, setting speed, and changing altitude, i.e. one or more data structures comprising command data for controlling the aircraft (7:18-54));
verifying the command data in the one or more data structures (the recognized commands can be verified using a set of rules that will determine if a command is invalid, such as the requested modification of a flight plan where no modified route exists, or the request of a function beyond the limits of an aircraft, i.e. verifying the command data (3:54-4:16), and safety-critical commands can be further presented to the user to confirm that the commands were correctly identified, i.e. verifying the command data, where each command can be verified or corrected separately by the user, such as correction of speed, i.e. data in the one or more data structures (7:28-54));
constructing a response sentence using the one or more data structures (the speech recognition processor may provide natural language processing abilities, such as when an executable command is received, such as a command that includes the location “Cedar Rapids”, i.e. one or more data structures, the system can respond using natural language in a conversation-style, including language found in the initial command, such as stating “Cedar Rapids visibility is below minimum”, i.e. constructing a response sentence (6:10-21));
transmitting the one or more data structures to an onboard flight computer of the aircraft (after verification of a voice command, the command may flow, i.e. transmitting the one or more data structures, to the avionic system, i.e. onboard flight computer of the aircraft (4:38-46), where the system performs operations based on the commands received (3:16-19)).  
While Shapiro provides the output of a text description of a voice command and saving voice commands to train the speech recognition processor, Shapiro does not specifically teach the processing of the text or the saving of commands, and thus does not teach
converting the audio communication input into text input;
detecting a tail number associated with an aircraft in the text input;
parsing the text input ...;
storing the one or more data structures in a conversation memory.  
Shrivastav, however, teaches converting the audio communication input into text input (the speech recognition module is configured to transcribe the received audio communication data, i.e. converting the audio communication, into text-based messages, i.e. text input [0034]);
detecting --an aircraft keyword-- in the text input (the command identification module is configured to identify commands associated with text-based words and phrases, i.e. text input, such as the word “approach”, i.e. detecting an aircraft keyword [0035],[0039:14-22]);
Where Shapiro specifically teaches that the instructions may include the aircraft’s tail number (7:61-67).
parsing the text input ...(text-based words and phrases, i.e. text input, are associated with standard ATC command phraseology, such as the word clearance to indicate the aircraft has been cleared for a specific procedure, and the word approach to indicate the type of procedure, i.e. parsing [0035],[0039:14-22]);
storing the one or more data structures in a conversation memory (any generated data associated with presenting elements associated with received ATC commands, i.e. one or more data structures, are stored in system memory, i.e. storing…in a conversation memory [0030:1-5]).  
Shapiro and Shrivastav are analogous art because they are from a similar field of endeavor in enabling voice commands for aircraft. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the presentation of a text description and saving of a voice command teachings of Shapiro with the specific processing of the text-based command and saving generated data as taught by Shrivastav. The motivation to do so would have been to achieve a predictable result of enabling a single system to process commands received both as audio and text message (Shrivastav [0004]).
While Shapiro in view of Shrivastav provides the output of a response to a received command, Shapiro in view of Shrivastav does not specifically teach that the response is transmitted to a command center, such as ATC, and thus does not teach
transmitting the response sentence to the ATC.

Chen, however, teaches transmitting the response sentence to the ATC (when a command signal is provided by a monitoring station, the controller may use wireless communication to send a response message, i.e. transmitting the response sentence, to the monitoring station [0011]).
Where Shapiro specifically teaches that the monitoring station is air traffic control (7:61-67). 
Shapiro, Shrivastav, and Chen are analogous art because they are from a similar field of endeavor in managing control commands for vehicles. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the output of a response to a received command teachings of Shapiro, as modified by Shrivastav, with the transmission of a response message to a monitoring station as taught by Chen. The motivation to do so would have been to achieve a predictable result of enabling the response to requests and/or commands from remove devices (Chen [0044]).

Regarding claims 2, 9, and 16, Shapiro in view of Shrivastav and Chen teaches claims 1, 8, and 15, and Shrivastav further teaches
receiving an input text string and creating data type objects from the input text string (the speech recognition module is configured to transcribe the received audio communication data into text-based messages, i.e. receiving an input text string [0034], where the command in the text string is used to generate graphical elements associated with the command, such as a series of altitude values, i.e. creating data type objects from the input text string [0039:15-30]).
Where Shapiro more explicitly teaches that the received input is used to identify macro and sub-commands for controlling the aircraft (7:18-64).
And where the motivation to combine is the same as previously presented.

Regarding claims 3, 10, and 17, Shapiro in view of Shrivastav and Chen teaches claims 1, 8, and 15, and Shapiro further teaches
sending data type objects to a validation module (a command may be referred to as a macro command, which may need to be split into several sub-commands for execution, i.e. data type objects (7:36-39), where commands may be sent from the speech recognition processor to the avionic system, which may use a command verifier, i.e. validation module, to determine if a received command is invalid (3:62-4:11)).  

Regarding claims 4, 11, and 18, Shapiro in view of Shrivastav and Chen teaches claims 3, 10, and 17, and Shapiro further teaches
wherein the validation module cross-checks command data against one or more of the following (the command verifier, i.e. validation module, uses a set of rules, i.e. cross-checks, to determine if a command received, i.e. command data, is invalid (4:2-6)):
airport data, en route data, aircraft location, and log data (a command requests a modification to a flight plan when no modified route, i.e. en route data, exists (4:6-8)).  

Regarding claims 5, 12, and 19, Shapiro in view of Shrivastav and Chen teaches claims 3, 10, and 17, and Shapiro further teaches
wherein the validation module cross-checks command data against one or more of the following (the command verifier, i.e. validation module, uses a set of rules, i.e. cross-checks, to determine if a command received, i.e. command data, is invalid (4:2-6)):
mission specific flight requirements, aircraft limitations, and a global flight database (a command requests function beyond the limits of an aircraft, such as setting the airspeed above its upper limit, i.e. aircraft limitations (4:9-11)).  

Regarding claims 6, 13, and 20, Shapiro in view of Shrivastav and Chen teaches claims 1, 8, and 15, and Shapiro further teaches 
generating a response to the audio communication input using a text-to-speech module (the system may provide audible responses to the voice command of the user, i.e. generating a response to the audio communication input, such as generating a synthetic audible read-back of the text of the voice command, i.e. using a text-to-speech module, or using an audible natural language-style response (4:47-5:2),(6:10-21)).

Regarding claims 7 and 14, Shapiro in view of Shrivastav and Chen teaches claims 1 and 8, and Shapiro further teaches
wherein the one or more data structures is used to modify a flight plan or route according to the audio communication input from ATC (a command may be referred to as a macro command, which may need to be split into several sub-commands for execution, i.e. one or more data structures (7:36-39), the speech recognition processor may be configured to listen for instructions from air traffic controllers addressed to the aircraft’s tail number, i.e. audio communication input from ATC (7:61-67), and the command may request a modification to a flight plan or heading change, i.e. modify a flight plan or route (4:6-8,35-38)).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659  

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659